Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chenomusa N-Jie appeals the district court’s order accepting the recommendation of the magistrate judge and denying his Motion for Extension of Time to file a 28 U.S.C.A. § 2255 (West Supp.2010) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. N-Jie, No. 5:05-cr-00064-FPS-JES-2, 2010 WL 1490828 (ND.W.Va. Apr. 13, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.